Citation Nr: 9933382	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder including a posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying service connection for 
posttraumatic stress disorder (PTSD), a psychosis, and a back 
condition. 

In the course of appeal the veteran testified in July 1998 at 
a personal hearing before a RO hearing officer.  Following 
review of the record by the hearing officer, a Supplemental 
Statement of the Case was subsequently issued in December 
1998.  In September 1999 the veteran testified before the 
undersigned Board member at a hearing convened at the RO.  
Transcripts of both hearings are of record.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder including PTSD will be 
addressed in a remand at the end of this decision.


FINDING OF FACT

It is reasonably possible that a low back disorder, to 
include degenerative disc disease, developed in service.  


CONCLUSION OF LAW

A low back disorder, to include degenerative disc disease, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran was treated on 
four occasions in November 1969 for back pains which were 
reportedly intermittent for the prior three months, with no 
known trauma causative of those back pains.  November 1969 X-
rays of the lumbosacral spine showed moderate dorsolumbar 
scoliosis which originated at the lumbosacral interspace with 
moderate narrowing of the interspace.  The examiner commented 
that he/she could not discern whether the interspace 
narrowing was a developmental variant or early disc 
degeneration.  The lumbar spine, upper pelvis, and both hips 
were otherwise negative.  

Service medical records were otherwise negative for any back 
disorder, including the veteran's service separation 
examination in March 1970, and a September 1971 examination 
for the veteran's entrance into the New Jersey Army National 
Guard.  At that September 1971 examination the veteran denied 
any significant medical or surgical history.  

The single post-service medical record in the claims folder 
specifically pertaining to a low back disorder is a September 
1994 report of J. J. Hoski, M.D., a private physician.  A 
flare of low back pain was reportedly experienced in August 
1994 upon unloading tools from a company van.  The veteran 
was visiting Dr. Hoski for a second opinion.  In that report 
the physician noted that two months earlier, in July 1994, 
the veteran had suffered low back pain when lifting a 50 to 
75 pound jack from a truck in the course of work.  The 
veteran was evaluated at that time and treated with one week 
of physical therapy to which he was not responsive.  In 
August 1994 the veteran was seen by Dr. Willet, another 
private physician, who diagnosed lumbosacral sprain 
superimposed on degenerative disc disease.  The veteran 
complained to Dr. Hoski of increased pain upon bending, 
standing in one position, or lifting, and reported decreased 
pain when changing positions frequently.  Dr. Hoski found a 
normal gait, ability to stand on heels and toes, and a level 
pelvis.  There was left paraspinal muscle tenderness and 
spasm, but negative sciatic notch tenderness.  Upon forward 
flexion the veteran could touch his distal shin.  Extension 
was to 75 percent of expected and more painful than flexion.  
Lateral flexion was 25 percent of expected and more painful 
than extension.  Lower extremities strength was 5/5.  
Straight leg raising was negative bilaterally, but pain was 
produced upon internal rotation of the left hip, though not 
upon internal rotation of the right hip.  X-rays from July 
1994 showed spurring at L2-L3, L3-L4, L4-L5,  and L5-S1.  
There was narrowing of L5-S1 with vacuum phenomenon.  New X-
rays in September 1994 again showed spurring in the lumbar 
spine and narrowing at L5-S1 with vacuum phenomenon.  The 
physician assessed lumbosacral sprain/strain, and 
degenerative disc disease of the lumbar spine.

The veteran testified at a July 1998 hearing before an RO 
hearing officer.  At the July 1998 hearing, he testified that 
from the time of his initial back injury in Da Nang in 
approximately October 1967, he had suffered from periodic, 
consistently recurring problems with his back, occurring 
every month or every couple of months.  He elaborated that 
when he fell from the airplane wing at the Cannon Air Force 
Base in New Mexico in November 1969, he fell approximately 45 
feet, landing on the ground approximately on his side.  He 
testified that his medical treatment post service was 
initially from an older physician whom he believed was now 
dead.  He testified that though he had periodic back pain 
post service with varying activities, he suffered no actual 
physical injury or trauma to his back post service.  

At a September 1999 hearing before the undersigned Board 
member at the RO, regarding his back condition, the veteran 
testified that shortly after service entrance he was 
stationed in Da Nang, Vietnam.  He testified that while in Da 
Nang there were rocket attacks, and during one such attack 
upon descending the stairs from the second story of a 
barracks he was pushed down the stairs and run over by others 
exiting the building.  He testified that had back problems 
beginning with that incident and had been given some 
medication for his back at that time, but he was unsure 
whether that injury was written up in his record.  He further 
testified that after his tour of duty in Vietnam he was 
stationed in Clovis, New Mexico.  He testified that he worked 
on the flight line at Clovis, and one morning he fell off a 
plane onto the ground because the plane had been icy.  He 
testified that as a result of that fall he experienced 
additional back problems, with his back bothering him quite 
badly.  He testified that he first saw a private physician a 
year or two after service, as soon as he took his first job 
post service.  He explained that post service if he had a 
very rough day at work his back would really bother him.  He 
testified that these first post-service treatments were with 
a doctor in New Jersey who had since retired.  The doctor 
informed him that he had a very bad back and that he should 
seek lighter work.  The doctor told him that even though he 
was only about 20 years of age he had degenerative arthritis 
of the back of a person who was 50 or 60.  The veteran 
testified that he would periodically be laid up for about a 
week with a back that was so stiff he could not do anything.  
He added that sometimes the condition spread so that all his 
muscles tightened.  He added that currently he only took pain 
pills for his back and didn't exert himself too much, so as 
to avoid aggravating his back.  He explained that he did very 
little work around the house, because with any such activity 
his back would start to bother him.  

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110 (1991).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).

In this case, while the medical examiners assigned no 
definitive diagnosis to the veteran's back pain in service 
medical records of November 1969, and while those records 
noted that there was no known causative trauma (in contrast 
to the veteran's testimony to the effect that he suffered a 
fall from an airplane wing), the X-rays at that time were 
interpreted to show a moderate narrowing of the lumbosacral 
interspace.  That narrowing was considered by the examiner to 
be either a developmental variant or early disc degeneration.  
However, by 1994 the narrowing at L5-S1 was accompanied by a 
vacuum phenomenon, and degenerative disc disease was 
diagnosed, with no mention of the possibility of that 
condition as a mere developmental variant.  

In determining whether service connection is warranted, the 
Department of Veterans Affairs (hereinafter the VA) is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet.App. 49 (1991).

The Board notes that degenerative disc disease, as a chronic 
condition, could not have resolved if present in service, and 
hence if present in service must have persisted until the 
present time. Based on the absence of a finding of a 
developmental variant in September 1994 and the positive 
diagnosis of degenerative disc disease at that time, 
affording the veteran the benefit of the doubt, the Board 
concludes that the evidence is in equipoise as to the 
conclusion that the degenerative disc disease positively 
diagnosed in September 1994 had its onset in service.

Accordingly, applying the benefit-of-doubt doctrine, the 
Board concludes that the evidence warrants service connection 
for the veteran's low back disorder, to include degenerative 
disc disease of the lumbosacral spine. Gilbert.


ORDER

Service connection for a low back disorder to include 
degenerative disc disease of the lumbosacral spine is 
granted.  


REMAND

The veteran has testified at the September 1999 Board hearing 
that he is in receipt of Social Security Disability benefits, 
suggesting that there are medical records on which the 
determination granting those benefits was based.  No such 
medical records are in the claims file.  A decision on the 
veteran's claim cannot be made without consideration of such 
evidence.  See Bell v. Derwinski, 3 Vet.App. 391 (1992) (per 
curiam order); see also Murincsak v. Derwinski, 2 Vet.App. 
363, 372 (1992) (when the VA is on notice of the existence 
and relevance of evidence, it must obtain that evidence prior 
to issuing a decision).  Accordingly, remand is in order for 
the veteran's claim for service connection for an acquired 
psychiatric disorder including PTSD.  

To further develop the veteran's claim, this case is remanded 
for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for psychiatric 
disorders since September 1998.  He 
should be requested to submit copies of 
any private medical records.  Copies of 
the medical records from all VA sources 
he identifies, and not currently of 
record, should then be requested, and 
those records, together with any 
submitted private medical records, should 
be associated with the claims folder.

2.  The RO should also obtain and 
associate with the claims file records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

3.  Thereafter, following any appropriate 
development (including appropriate 
stressor development if medical evidence 
shows a definitive diagnosis of PTSD), 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for an acquired psychiatric 
disorder including PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







